Title: To George Washington from John Wade, 13 March 1792
From: Wade, John
To: Washington, George



Sir
Fort Washington [Northwest Territory]March 13th 1792

Flattered by the Honor you conferred upon me, in appointing me to an Ensigncy in the first Regiment, in the Service of the United States, and conscious that implicit obedience to the Commands of a Superior officer, is one of the first principles of a Soldier, I have made it my study so to conduct myself as to merit approbation, and I pride myself in the opinion of having in some measure met it—Honor and ambition Sir—are leading traits in military life, my attachment to that life, Joined to a sincere wish not to disappoint the friendly anxiety of the Gentlemen who so kindly interceded for my present appointment, have stimulated me to obtain as speedily as possible a Knowledge of Tactics, the little progress I have made is pleasing to me, and leads me to hope, that by perseverance and attention, I shall not reflect discredit upon my friends—a prevalence of Report furnishes me with an Expectation, that an Augmentation to the existing military establishment, will probably take place, At so early a period of my advancement in the army, a solicitation for promotion may be deemed presumption, but sanctioned by the attention of the present Commanding Officer of this Territory, and flattered by his good wishes, I am induced to solicit of your Excellency—(should my Expectations be realized) to confer

upon me such superior rank to what I now hold, as you may in your better Judgment think me deserving of—In aid of this request—should an opportunity offer—I beg your Excellency to refer yourself to Major Genl St Clair, whom, I had the Honor to serve last Campaign or to Lieut. Col. Commdt Wilkinson for my Conduct since I have had the pleasure of being commanded by him. It is my ardent wish, not only to meet but merit promotion. Your Excellency will pardon this tresspass on your more important moments, and impute it to the ambition of a young Soldier who wishes to come forward, Justified by the Auspices of his Commanding officers. I have the Honor to be with the highest respect your Excellencys most Obedient Humble Servt

Jno. Wade Ensn1st U.S. Regt

